Title: To John Adams from Charles Francis Adams, 26 February 1826
From: Adams, Charles Francis
To: Adams, John




My Dear Grandfather.
Washington. February 26th 1826.


Another fortnight has passed since I had the honour to address you, and the end of it has found me but little wiser than the beginning. It has in fact been spent in the lounging dissipated manner which Washington society so soon produces. My seceding from society produced so much dissatisfaction in the family, that I have again thrown myself into the middle of the stream and my law in consequence is in a bad way. My own judgment would have directed me to a contrary course, but as I have been in the habit of supposing that of my parents to be more correct, I have given way; not thereby forcing my inclinations at all, however—
The morning is spent therefore either in visiting, lounging at the House of Representatives in the Supreme Court, without any ability to attend to the arguments or course of Debate in either or moving down the Pennsylvania Avenue to look at the ladies, who are out always in numbers, particularly during the lovely weather which we have lately been enjoying. By the time that all this is done and you have recognized all your’s acquaintance it is due season to go home, and if there is time, take a short ride. It is by this time five o’clock and one dines, after which there is the usual party or ball to which you go and waste three hours so that at eleven, you reach home and retire to bed with the comfortable satisfaction of knowing that—you are in society.
If this is sufficient to balance the great waste of time which ensues, I am satisfied; They tell me that it is a great thing to get acquaintance, and to become known, I have no doubt of it, in it’s proper season, but a young man should be at least sufficiently perfect in the knowledge which he requires as a foundation to build upon, for to enter well on his future course, before he can waste time to advantage. This is certainly not the case with me, on the contrary, I scarcely feel as if I had got fully out of the shell of the University.
Mr. Storrs of New York has made a beautiful Speech in the subject of the Amendment to the Constitution which you will receive no doubt in a number of the National Journal. I really did hear him through with much satisfaction and judged my time well employed on that morning. Indeed this has led me to some few researches into the principles of our Constitution and to the examination of the Congressional history which has been of some advantage to me. But this is not law, it is politics, and God knows, I am little disposed to pass through the stormy, violent lives of my Father and yourself—The sacrifice is so great—that any young man should pause I think and consider deeply the corresponding advantage in prospect, before he abandons himself to the action and reaction of our political waves. The very worst quality of this sort of life is that when once entered into, Man loses his taste for all the other calmer and more quiet occupations in life which do in reality afford more pleasure although perhaps of not so intense a nature. He loses equability of mind which after all is perhaps the most perfect good in life—
These are the lucubrations of a young and inexperienced man as you will evidently perceive, I write them merely with the hope that they will excite in you a smile at the marvellous philosophy / of your dutiful and affectionate Grandson


Charles Francis Adams.




